In re Garrett, Ella Ruth; applying for writ of certiorari and/or review; Parish of DeSoto, 11th Judicial District Court, Div. “A”, No. 53985; to the Court of Appeal, Second Circuit, No. 18215-KW.
Granted. The rulings of the lower courts are set aside. Since relator was admitted to post conviction bail, the execution of her sentence was suspended, La.C. Cr.P. art. 913 B. The trial court had jurisdiction to reduce a legal sentence, La.C. Cr.P. art. 916(3). Accordingly, the case is remanded to the trial court to consider and decide relator’s motion to reduce her sentence.